                                UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA

BELINDA D. MCALLISTER, ET AL.                                       CIVIL ACTION

VERSUS
                                                                    NO. 18-361-SDD-RLB
McDERMOTT, INC., f/k/a
J. RAY McDERMOTT & CO.,
INC., ET AL.

                                              ORDER

       Before the Court is Plaintiffs’ Motion to Compel Discovery Directed to Defendant,

Armstrong International, Inc. (“Armstrong”) (R. Doc. 166) filed on October 25, 2019. Plaintiffs’

motion seeks an order compelling Armstrong to provide supplemental responses to Plaintiffs’

Interrogatory Nos. 10, 11, 12, and 16, and Request for Production Nos. 10, 11, 12, 13, and 28.

Armstrong filed an opposition indicating that supplemental responses were provided after the filing

of the motion. (R. Doc. 212).

       Plaintiffs served the underlying discovery requests on October 11, 2018. (R. Docs. 166-2,

166-3). There is no dispute that Armstrong provided responses to the discovery requests. (See R.

Doc. 166-4).

       On August 30, 2019, over seven months after receiving the responses, Plaintiffs’ counsel

sent an email to defense counsel identifying certain purported deficiencies with respect to

Armstrong’s written discovery responses at issue. (R. Doc. 165-5). The email stated that if

supplemental responses were not provided within 7 days, Plaintiffs would seek court intervention.

(R. Doc. 165-5 at 2). Defense counsel represents that on September 6, 2019, the parties discussed

possible settlement and agreed that discovery issues would be put on hold pending further

settlement discussions. (R. Doc. 212-1).
       On September 20, 2019, Plaintiffs and certain defendants (including Armstrong) filed a joint

status report seeking, among other things, an extension of the non-expert discovery deadline to

October 25, 2019. (R. Doc. 123). The status report represented that should the requested extensions

be provided, “Plaintiff will gladly withdraw and/or continue the currently-filed Motions [to

Compel] to permit further meet and confer efforts between the parties and avoid further Court

intervention.” (R. Doc. 123 at 1 n.2).

       On October 15, 2019, the Court issued an amended scheduling order resetting, among other

things, the deadline to complete non-expert discovery to October 25, 2019. (R. Doc. 134).

       On October 25, 2019, Plaintiffs filed the instant motion to compel. (R. Doc. 166). The

motion is accompanied with a “Certificate of Attempt to Resolve” providing that Plaintiffs’ counsel

“made reasonable attempts to resolve the matters” subject to the instant motion, and filed the instant

motion only after the parties were “unable to resolve this dispute.” (R. Doc. 166 at 5). Plaintiffs do

not, however, identify any specific attempts to resolve the issues raised in the instant motion after

the August 30, 2019 email detailed above. Moreover, Armstrong indicates that no additional

communications between counsel were made with respect to written discovery after the September

6, 2019 conference. (R. Doc. 212-1 at 2).

       On November 12, 2019, the Court held oral argument on the instant motion. (R. Doc. 211).

At oral argument, the parties agreed that with respect to Plaintiffs’ Interrogatory No. 10 and Request

for Production No. 10, Armstrong would, within 7 days of oral argument, identify which affirmative

defenses it was still pursuing in this action and provide a statement of material facts in support of

each remaining affirmative defense. Defense counsel further represented that Armstrong had

withdrawn the government contractor defense, which renders Plaintiffs’ Interrogatory No. 11 moot.

Plaintiffs’ counsel also represented that Interrogatory No. 13, which seeks request for reservation of

rights letters from insurance disputes pertaining to this case, is withdrawn. Finally, defense counsel
agreed to produce any missing verifications of responses within 7 days of oral argument. To the

extent the parties have reached agreements with respect to issues raised in the motion to compel, the

Court will deny the motion as moot subject to each party complying with their agreed upon

resolution.

       The parties did not reach any agreements with respect to Plaintiffs’ Interrogatory No. 12 and

Request for Production No. 12, which respectively seek identification of all insurance coverage

disputes brought by Armstrong involving asbestos-related claims and production of all associated

documents in the records of those actions. The parties also did not reach any agreements with

respect to Plaintiffs’ Interrogatory No. 16 and Request for Production No. 28, which collectively

seek facts and documents supporting Armstrong’s contentions regarding the foreseeability of the

removal and/or installation of asbestos-containing gaskets and other materials prior to 1978 on the

relevant vessels.

       Having reviewed the record and the arguments presented by counsel, the Court will deny the

motion to compel with respect to the written discovery requests remaining in dispute. In short,

Plaintiffs did not meet the requirements of Rule 37(a)(1) of the Federal Rules of Civil Procedure,

which provides that any motion to compel “must include a certification that the movant has in good

faith conferred or attempted to confer with the person or party failing to make disclosure or

discovery in an effort to obtain it without court action.” Fed. R. Civ. P. 37(a)(1).

       The record indicates that on August 30, 2019, Plaintiffs made a single attempt through email

to obtain supplemental responses under threat of filing a motion to compel. This correspondence

does not satisfy the requirements of Rule 37(a)(1). See Forever Green Athletic Fields, Inc. v.

Babcock Law Firm, LLC, No. 11-633, ECF No, 75 (M.D. La. July 3, 2014) (denying motion to

compel where counsel sent single email demanding that full and complete responses to written

discovery be provided by a certain date or a motion to compel would be filed); see Ross v.
Citifinancial, Inc., 203 F.R.D. 239, 240 (S.D. Miss. 2001) (Rule 37(a)(1)’s meet-and-confer

“prerequisite is not an empty formality” and “cannot be satisfied by including with the motion

copies of correspondence that discuss the discovery at issue”); Dimitric v. Tex. A & M Univ., No.

06-107, 2007 WL 1090982, at *1 (S.D. Tex. April 9, 2007) (“Prior to filing this Motion, Dimitric

did not confer, except through an [e-mail], with defense counsel . . . . For this reason, alone, his

Motion should be denied.”); Antonis v. Elecs. for Imaging, Inc., No. 07-163, 2008 WL 169955, at

*1 (D.N.H. Jan. 16, 2008) (“[A]s a general principle, simply reiterating demands for production in a

series of emails probably does not meet the requirement that the parties confer in good faith about

discovery issues before invoking judicial remedies.”); Robinson v. Napolitano, No. 08-4084, 2009

WL 1586959, at *3 (D.S.D. June 4, 2009) (“Nor is the meet-and-confer requirement satisfied by the

sending of a letter that indicated that a motion to compel would be filed if the opposing party did

not comply with discovery requests.”).

       In addition, the Court’s initial scheduling order informed the parties that “[a]ny motions

filed regarding discovery must be accompanied by a certificate of counsel for the moving party,

stating that counsel have conferred in person or by telephone for purposes of amicably resolving the

issues and stating why they are unable to agree or stating that opposing counsel has refused to so

confer after reasonable notice.” (R. Doc. 50 at 4). Plaintiffs’ counsel makes no such representation

in support of the motion.

       While counsel for the parties discussed putting discovery issues on hold in light of

settlement negotiations on September 6, 2019, there is no indication in the record that the parties

held any additional conferences with respect to written discovery after that date and prior to the

filing of the instant motion. The Court extended the deadline to file discovery motions in light of

Plaintiffs’ representation that further “meet and confer efforts” would be made between the parties

to avoid court intervention. (R. Doc. 134; see R. Doc. 123 at 1 n.2). The record provides no support
for finding that Plaintiffs’ counsel sought to resolve any disputes with respect to these written

discovery requests (in person, by telephone, or otherwise) after the Court extended the deadline to

file discovery motions with the expectation that good faith conferences would be held prior to the

filing of any motions.

       The Court’s denial of relief with respect to Plaintiffs’ Interrogatory Nos. 12 and 16, and

Request for Production Nos. 12 and 28 on the basis of failure to meet-and-confer in good faith is not

made in a vacuum. Plaintiffs provide no explanation why they waited approximately one year to

file a motion to compel with respect to written discovery served on October 11, 2018. The

discovery requests pertaining to insurance litigation are not limited in time or scope, and the record

does not support a finding that Plaintiffs attempted to limit the scope of those overly broad requests

prior to the filing of the motion. While this is one of several motions to compel filed by Plaintiffs at

the close of discovery, the number of defendants in this action is no excuse for failure to attempt to

resolve the parties’ disputes without court intervention. Moreover, this is not a case where Plaintiffs

are left without any discovery from the opposing party in light of the failure to confer. Plaintiffs

will have the opportunity to obtain deposition testimony from Armstrong and its experts if they

have not done so already. The record further indicates that Armstrong has provided responses and

productions with respect to Plaintiffs’ other written discovery requests. Any prejudice that

Plaintiffs may face is a result of their failure to meet the requirements of Rule 37(a)(1) and this

Court’s scheduling orders. Given the foregoing,

       IT IS ORDERED that Plaintiffs’ Motion to Compel Directed to Defendant, Armstrong (R.

Doc. 166) is DENIED. The parties shall bear their own costs.

       Signed in Baton Rouge, Louisiana, on November 14, 2019.



                                              S
                                              RICHARD L. BOURGEOIS, JR.
                                              UNITED STATES MAGISTRATE JUDGE
